        Case 9:19-cv-00169-DWM Document 36 Filed 08/17/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


 UNITED STATES OF AMERICA,                         CV I9-I69-M-DWM

                       Plaintiff,

 vs.                                                      ORDER

SCOTT A. KIRCHOFF,STACEY M.
LEACH,COLLECTION BUREAU
SERVICES, INC., WESTERN
BUILDING CENTER,INC., and
FLATHEAD COUNTY, a political
subdivision of the State of Montana,

                       Defendants.



       Plaintiff United States having filed an unopposed motion to dismiss pursuant

to Rule 41(a)(1),

       IT IS ORDERED that the motion (Doc. 35) is GRANTED. The above-

captioned cause is DISMISSED WITHOUT PREJUDICE. All pending motions

are MOOT and all deadlines are VACATED.
                         P
       DATED this    Ifday of August, 2021.

                                      Donald W. olloV District Judge
                                      United Slates District Court
